DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no reasonable combination of prior art references is found to disclose all of the claimed features required, as a whole, in the currently allowed claims, which includes the claimed feature of : “A method in a first-type communication node for wireless communications, comprising: receiving first information; receiving a first signaling in X time windows; and transmitting a first radio signal; wherein the first information is used to determine the X time windows, and time-domain resources occupied by the first signaling are first time-domain resources, the X being a positive integer greater than 1; a start time for a transmission of the first radio signal is related to a first transmission timing adjustment and a second transmission timing adjustment; the first signaling is used to determine the first transmission timing adjustment, and the second transmission timing adjustment is related to a position of the first time-domain resources in the X time windows; the first information, the first signaling, the second information and the first radio signal are all transmitted through an air interface” as in claim 1, or similarly in claims 2-20.

Rune discloses a random-access procedure wherein a UE first receives a minimum SI and later receives a RA Msg2 that includes UL grant and timing advance information during a Msg2 window (see paragraph [0087] and Fig. 3) in order to determine the timing for transmitting the Msg3.  Rune discloses the use of a single Msg2 window as opposed to X time windows.  Even if the Msg2 window in Rune is understood, or broken down into X time windows, Rune does not disclose having a second transmission timing adjustment that is related to a position of the first time-domain resources in the X time windows, as required in the currently allowed claims.
Koorapaty also discloses the use of a timing advance value to determine the transmission timing and a location of a gap within an uplink subframe, but also fails to disclose the deficiency of Rune in views of the currently allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473